Petition for re-argument is refused. We had given consideration to the two cases specially referred to in the petition. Neither of them is in conflict with the opinion filed.
Pittsburgh  Lake Erie Ry. Co. v. P.S.C., 75 Pa. Super. 282, was not concerned with an ordinary grade crossing but with an overhead bridge. The repairs *Page 375 
ordered amounted to a virtual rebuilding or reconstruction of the bridge. The Borough of McKees Rocks was immediately concerned and directly interested in its maintenance. This may be seen by examining the case of Pittsburgh  Lake Erie Ry. Co. v. McKees Rocks, 287 Pa. 311, where the railway company was permitted to recover the money which it had expended in the rebuilding of the bridge, pursuant to the commission's order, from the borough, by reason of a contract made when the bridge was built imposing its maintenance on the borough. In that case the Supreme Court construed the decision of this court in75 Pa. Super. 282, as follows: "As shown by P.  L.E.R.R. Co. v. Pub. Serv. Com., 75 Pa. Super. 282, 288-9, the commission has power to require those immediately concerned to maintain an existing elevated crossing, or bridge, and to contribute towards the cost of such maintenance in the manner and proportions ordered by that body."
Schuylkill Railway Co. v. P.S.C., 268 Pa. 430, (affirming71 Pa. Super. 204) was a case concerned with the relaying of a grade crossing formed by the tracks of a railroad and a street railway respectively. Both companies were immediately concerned and, in the absence of a special agreement between them, directly responsible for the maintenance of the crossing. But the commission imposed all the expense of relaying the crossing with new rails on the Schuylkill Railway Co. because of an agreement between the two companies that it should bear the expense of maintenance, and the Supreme Court affirmed.
There is nothing in either case to support the contention that the cost of repairing an ordinary grade crossing can be imposed on any corporation or municipality not immediately concerned in or responsible for its maintenance. That was the question before us, and *Page 376 
which we decided in the negative. The opinion does not affect the power of the commission to allocate the cost of the reconstruction, repair and maintenance of a structure or crossing not at grade erected in abolition of a grade crossing.